Clement, Ch. J.
The questions involved on this appeal seem to be mainly of fact. The plaintiff and two witnesses called in her behalf testify that they were passengers on a train of the Fort Hamilton line, which stopped in Third, avenue in this city, at Twenty-fifth street; that the passengers were given transfer tickets, and many of them walked a short distance to take a Hamilton avenue car standing on the *2same track ; that many of the passengers got on the car, which was an open one, on the side nearest the sidewalk, hut that ten or fifteen went on the other side; that plaintiff was about to get upon the car step when a car came down on the ether track at a rapid rate of speed and struck her. The only witness for the company who saw the injury was the motorman. He testified that the plaintiff made a dart from behind the car," and jumped for the second stanchion, about four feet from the rear of the Hamilton avenue car, and fell under his car. It appeared that the company used chains on the sides to prevent passengers from boarding cars, and that the chains at the time were down on both sides of the car.
The place in question was a transfer station, and, as the company nsed chains when they did not permit passengers to enter a car, the fact that the same were down on the side next the other track was an invitation to passengers to enter the car on that side. We are also of opinion that the motorman, when he saw that passengers were entering a car at the station,' was bound to exercise more care than when passing another car in motion, and particularly when he knew that the company invited passengers to enter on the side of the car near the other track.
The weight of evidence was on the side of plaintiff, and we can see no legal reason why the verdict of the jury should be disturbed.
Judgment and order denying new trial affirmed, with costs.
Osbowe, J., concurs.
Judgment and order affirmed.